DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 5-33 are currently pending. 
Election/Restrictions
Applicant’s election without specifying traverse of Group (I), claims 1-2, 5-17 in the reply filed on 12/04/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 18-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/04/2020.
 Secondly, Applicant’s election without specifying traverse of gemcitabine as the species of chemotherapeutic agent (antimetabolite) and colon cancer as the species of cancer in the reply filed 12/04/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of chemotherapy agent, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/04/2020.
Priority
Acknowledgement is made of the national stage entry of PCT/GB2018/050829 filed 03/28/2018 which claims foreign priority to Application 1704911.5 filed 03/28/2017. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 112-Paragraph A-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984). (Holding that a claim was not adequately described because the specification did 'little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.') Mere indistinct terms (such as "cytotoxic antibodies" found within instant claim 13), however, may not suffice to meet the written description requirement. This is particularly true when a compound is claimed in purely functional terms. See Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886 (CAFC 2004) at 1892, stating:The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice .... The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. (Emphasis added).
Conversely, a description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Calf. V. Eli Lilly
 A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include (1) the level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and (5) the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP 2163. 
Here, the specification does not provide a reasonably representative disclosure of useful derivatives of “cytotoxic antibodies” generally, a potentially huge genus inclusive of many different compounds having widely divergent structures and functions. Specifically, the specification discloses no examples of cytotoxic antibodies, or structural blazemarks in order to identify which antibodies lie inside the genus of “cytotoxic antibodies” and which antibody fragments lie outside the genus. The lack of examples is not viewed as being reasonably representative of the genus in its claimed scope because no readily apparent combination of identifying characteristics is provided, other than the disclosure of the claimed genus. 

Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 7 is directed to the method of claim 1 wherein the 6--naltrexol (6BN) or pharmaceutically acceptable salt thereof is administered separately, sequentially or simultaneously with a chemotherapeutic agent. Claim 9 is directed to the method of claim 7 wherein the chemotherapeutic agent is to be administered after the 6BN or pharmaceutically acceptable salt thereof has been administered. 
The metes and bounds of the scope of claim 9 are unclear. Claim 7 embraces the administration of both 6BN and the chemotherapeutic agent at the same time (“simultaneously” see definition page 9 lines 1-5 of the specification). It is unclear how the chemotherapeutic agent can be administered after the 6BN, if both agents are administered at the same time? Accordingly, one of ordinary skill in the art at the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection. 
For purposes of examination, the examiner has interpreted that the scope of claim 9 is directed to only sequential of separate administration of 6BN and the 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dagleish (WO2015/189597 published 12/17/2015), Reagan-Shaw (FASEBJ Vol. 22 pages 659-661 published 2007) and Liang (US2010/0152221 published 06/17/2010). 

 Dagleish teaches that naltrexone and analogs thereof are effective for the use of treating cancer in a subject in need (claim 1). Therapeutically effective doses comprising less than 0.5 mg/kg are embraced in the teachings of Dagleish (page 11 lines 5-25, page 19 lines 1-10). Treatment of the elected colon cancer comprising administering said naltrexone or an analog thereof is embraced by the teachings of Dagleish (page 19 lines 20-35, claim 1, 11).  
Treatment of human patients with the naltrexone regimen is embodied in the teachings of Dagleish (page 10 lines 30-35). As evidenced by Reagan-Shaw (FASEBJ Vol. 22 pages 659-661 published 2007), the average weight of a human is 60 kg (Table 1), and therefore the less than 0.5 mg/kg dose of naltrexone taught by Dagleish embraces a dose of less than 30 mg naltrexone, which reads on the claimed therapeutic amount.  
 Dagleish teaches that the mechanism of action low dose naltrexone is modulation of apoptotic pathways by regulation of the cell-cycle, wherein said low dose naltrexone activates pro-apoptotic pathways (page 7 lines 10-20, Figure 4). Dagleish teaches that antimetabolites are suitable therapeutic agents to combine with naltrexone or analogs thereof in order to treat the neoplastic disorder. The elected antimetabolite gemcitabine is taught as a suitable cell cycle inhibitor for the treatment of neoplastic growth (abstract, page 12 lines 15-20, Example 3 claims 1-2, 8).  Regarding claims 7-14, Dagleish teaches the benefits of sequential administration of the chemotherapeutic agent following naltrexone therapy. Dagleish teaches that said low dose naltrexone activates pro-apoptotic pathways and a recovery phase following naltrexone dosing primes the cell to respond better to chemotherapeutic agents that interfere with 
However, Dagleish does not specifically teach administering 6--naltrexol in the combination of naltrexone and a chemotherapeutic agent to the subject in need. 
  Liang teaches that 6--naltrexol is the active metabolite of naltrexone taught by Dagleish above ([0009]). Liang teaches that naltrexone and 6--naltrexol are dose proportional in terms of area-under the concentration-time-curve (AUC) and maximum plasma concentration (Cmax) over the range of 50 to 200 mg, and do not accumulate after 100 mg ([0009]). Liang further teaches that the length of time required for the concentration of naltrexone to decrease to half of its starting dose in the body (mean elimination terminal half-life) is 4 hours, while for 6--naltrexol, it is 13 hours ([0009]).  
Therefore, one of ordinary skill in the art prior to the time of the invention would have predicted that substitution of naltrexone in the regimen of naltrexone and gemcitabine taught by Dagleish above, for 6--naltrexol, the resulting combination of 6--naltrexol and gemcitabine would have also resulted in a combination that was therapeutically effective at treating cancer in the administered patient in view of Liang.
Considering Liang teaches that 6--naltrexol is the active metabolite of naltrexone (art-recognized at treating cancer as taught by Dagleish above), and that 6--naltrexol comprises a longer mean elimination terminal half-life than the parent 
Regarding the limitation directed to wherein the chemotherapeutic agent and 6--naltrexol are administered sequentially, separately or simultaneously, Applicant is reminded of MPEP 2144.04 wherein selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
 Regarding the limitation wherein 6--naltrexol is administered in a dosage level sufficient to raise blood plasma concentration of 6--naltrexol from 0.34 ng/mL to 3,400 ng/mL (claims 5-6), or wherein the 6--naltrexol is administered in an amount sufficient to increase the expression of OPRK1 by at least 5-40% compared to control (claim 2, claim 10), Dagleish and Liang teach administration of naltrexone (the parent compound of 6--naltrexol) in doses of less than 0.5 mg/kg to the cancer patient (Dagleish: page 11 lines 5-25, page 19 lines 1-10). Properties that accrue from the process step of administering less than 0.5 mg/kg of naltrexone (parent compound of 6--naltrexol) to the cancer patient embraced in the prior art above are considered characteristic features of the claimed methodology.  
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the 
In the present case the burden is shifted to Applicant to prove that the less than 0.5 mg/kg of naltrexone (parent compound of 6--naltrexol) to the cancer patient embraced in the combined prior art methodology above does not raise blood plasma concentration of 6-b-naltrexol from 0.34 ng/mL to 3,400 ng/mL and raise the expression level of OPK1 by at least 5% in the treated cancer patient (claims 8, 13-14). 
Regarding the limitation of claim 11, wherein the control is the level of expression of OPRK1 in a sample obtained from the subject prior to the administration of the combination regimen, Dagleish teaches the analysis of upregulated tumor suppressors using the naltrexone/chemotherapy regimen, wherein a control sample comprising tissue taken from the subject prior to the administration of the combinatorial regimen is compared to similar tissue following the administration of the therapeutic combination (page 14 lines 20-25).
Lastly, regarding the limitation wherein the chemotherapeutic agent and 6--naltrexol are administered simultaneously (claim 12), the optimum dosing cycle of 6--naltrexol and the chemotherapeutic agent to the cancer patient would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient. Thus, the dosing cycle that would have been employed would have varied widely and, in the absence of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”) 
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-14, and 16-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16499168. 
This is a provisional nonstatutory double patenting rejection.
 Claims 1-2, 5-14, and 16-17 of the instant application are drawn to the method of treating cancer in a subject comprising administering an effective amount of 6---naltrexol and the chemotherapeutic agent are embraced within the instant claims. Claims 16-17 of the instant application embraces the combination of the chemotherapeutic agent and 6--naltrexol for the treatment of lung cancer. 
Meanwhile, claims 1-14 of copending Application 16499168 lie inside the methodology of embraced within instant claims 1-2, 5-17. Claims 1-14 of copending Application 16499168 are directed to the treatment of the distinct species of cancer (lung cancer), with a distinct combination of 6--naltrexol and the chemotherapeutic agent vitamin D. The same amount of 6BN is administered within the both applications, as each application claims an amount of 6BN that is effective at raining the blood plasma concentration to at least 0.34 ng/mL (claim 5 of the instant application, claim 8 and 13 of copending Application 16499168). Further, claims 6-7 and 9-11 of copending Application 16499168 further embrace the administration of a cell cycle inhibitor to the 6-b-naltrexol combination. Said cell-cycle inhibitor combination with 6BN is embraced within claims 1, 7 and 13 of the instant application. 
 
Claims 1-2, 5-14, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 16499230. 
The instant claims and reference claims are drawn to identical compositions comprising a chemotherapeutic agent in combination with 6--naltrexol. The instant U.S. application is drawn to a method of treating cancer comprising administering 6BN 
Meanwhile, claims 1-15 of copending Application 16499230 are directed to a pharmaceutical composition comprising 6BN and a chemotherapeutic agent. Said pharmaceutical composition embraces the same amount of 6BN (an amount to achieve a plasma concentration of at least 0.34 ng/mL), embraces the same chemotherapeutic agents (cell cycle inhibitors, alkylating agents, antimetabolites) and said pharmaceutical composition is used for the treatment of the same cancers (lung cancer, colon cancer) as those embraced within the instant claims. For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). 
 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628